NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JOOTJE JOHANES KAMBEY,                            No. 12-70220

               Petitioner,                        Agency No. A095-630-202

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jootje Johanes Kambey, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi

v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Kambey’s motion to reopen

as untimely because the motion was filed over three years after the BIA’s final

administrative order, see 8 C.F.R. § 1003.2(c)(2), and Kambey failed to

demonstrate changed circumstances in Indonesia to qualify for the regulatory

exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597

F.3d at 988-89 (evidence of changed circumstances must be qualitatively different

from evidence that could have been presented at prior hearing).

      PETITION FOR REVIEW DENIED.




                                         2                                     12-70220